Pfeifer, J.,
dissenting.
{¶ 16} The majority opinion relies extensively on In re Guardianship of Love (1969), 19 Ohio St.2d 111, 48 O.O.2d 107, 249 N.E.2d 794, to conclude that Jennie Hull has no standing to appeal. In Love, a guardian was prevented from challenging the termination of her guardianship. Hull is not the guardian of her mother. She is also not challenging the termination of a guardianship. She is attempting to challenge the creation of a guardianship that she contends the court did not have jurisdiction to create. These differences show that Love is not dispositive in this case.
{¶ 17} The majority opinion states that Love stands for the proposition that “[t]o have standing in an appeal from a guardianship order, parties must either have an interest adverse to the ward’s or have otherwise been aggrieved in some manner by the order.” The majority opinion does not explain why its interpretation of Love is so much more restrictive than this court’s interpretation of Love in *721982, when it stated, “This court has long recognized that, in construing the Rules of Appellate Procedure, the law favors and protects the right of appeal and that a liberal construction of the rules is required in order to promote the objects of the Appellate Procedure Act and to assist the parties in obtaining justice. In re Guardianship of Love (1969), 19 Ohio St.2d 111, 115, 249 N.E.2d 794.” Maritime Mfrs., Inc. v. Hi-Skipper Marina (1982), 70 Ohio St.2d 257, 258, 24 O.O.3d 344, 436 N.E.2d 1034. “All through the centuries, in the growth of the systems of common law and equity, the great threat has been that the procedural rules have, from time to time, become so complicated and technical that they have operated to delay substantive justice, to ensnare and entrap the unwary and to defeat the real purposes for which they were supposed to have been provided.” In re Guardianship of Wisner (1947), 148 Ohio St. 31, 34, 34 O.O. 558, 72 N.E.2d 751.
{¶ 18} According to the laws of Ohio, Hull cannot become the guardian of her mother, because she lives out of state. R.C. 2111.02 and 2109.21. This court cannot change that fact, but we can change the unjust results that flow from it, and we should because we are required to liberally construe the appellate rules “to assist the parties in obtaining justice.” Maritime Mfrs., Inc., 70 Ohio St.2d at 258, 24 O.O.3d 344, 436 N.E.2d 1034. In Maritime Mfrs., Inc., we also stated that “this court has consistently adhered to the policy of exercising all proper means to prevent the loss of valuable rights when the validity of a notice of appeal is challenged solely on technical, procedural grounds.” Id. at 258-259, 24 O.O.3d 344, 436 N.E.2d 1034. I recognize that Hull was not a party in the proceedings below. But appellate standing is a matter of judicial policy in Ohio, and we should recognize the party status of a person who acted as if she were a party and who was treated as if she were a party throughout the proceedings.
{¶ 19} Hull also did not file a motion to intervene; it is unclear why she failed to do so, because the issue was not addressed in the briefs or at oral argument. But Hull challenged the jurisdiction of the probate court early in the proceedings and defended her position vigorously throughout the proceedings. The probate court treated Hull as if she were a party by calling her a movant, allowing her attorney to examine witnesses, and telling her attorney, “[Y]ou can decide to appeal whatever adverse rulings that this Court may possibly issue now or in the future.” The court treated Hull as if she had intervened, and so should we.
{¶ 20} One federal circuit court allows appeals by nonparties often enough to have developed a three-part test to determine whether a nonparty may appeal. Secs. & Exchange Comm. v. Forex Asset Mgt., L.L.C. (C.A.5, 2001), 242 F.3d 325, 329. Another federal circuit court considers appeals by nonparties when (1) the party participated in the proceedings below and (2) the equities favor hearing the appeal. Secs. & Exchange Comm. v. Wencke (C.A.9, 1986), 783 F.2d 829, 834-835. “ ‘[AJppeals by those who participated as if parties are frequently enter*73tained despite a failure to achieve formal status as a party.’ 15A Wright, Miller & Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters § 3902.1 (2d ed.1992).” In re Orshansky (D.C.App.2002), 804 A.2d 1077, 1090. Moreover, the United States Supreme Court has stated, “We have never * * * restricted the right to appeal to named parties to the litigation.” Devlin v. Scardelletti (2002), 536 U.S. 1, 7, 122 S.Ct. 2005, 153 L.Ed.2d 27.
{¶ 21} The very nature of the proceedings in this case militates for a liberal construction of the rules governing appeal. This case does not involve one party battling with another party. In that situation, it makes good sense to tightly restrict the ability of nonparties to appeal a judgment. This case involves only one party, a ward who has been adjudged incapable of managing her own affairs. An attorney, who was not the guardian ad litem, appeared at the proceedings below representing the ward and stated that his client had “indicated that she would prefer to return to the State of Michigan and that she would prefer to have her daughter Jennie [Hull] handle her finances rather than the other daughter.” In this case, we should exercise liberality in allowing a nonparty to appeal the decision of the probate court.
{¶ 22} It is unjust and inequitable to prevent Hull from challenging the lower court proceedings. She is concerned that her 96-year-old mother was removed from her home in Michigan and is being forced to live out the rest of her days in a strange location. Anyone with an elderly parent can imagine the pain of seeing that parent held against her will; I consider Hull to be aggrieved by the lower court decision. Even the majority concedes that Hull “certainly has an interest in the outcome of the guardianship proceedings.”
{¶ 23} Furthermore, in this case, the current resolution prevents a case filed in Michigan from proceeding. At a minimum we should reverse the judgment and remand the cause with instructions for the lower court to await the resolution of Hull’s action for conservatorship in Michigan. If Bessie Santrucek was removed from Michigan involuntarily, her residence is in Michigan, see State ex rel. Florence v. Zitter, 106 Ohio St.3d 87, 2005-Ohio-3804, 831 N.E.2d 1003, at ¶ 25, where any competent person can be a guardian, Mich.Comp.Laws Ann. 700.5313.
{¶ 24} One of the problems highlighted by this case is the incentive an Ohio resident has to move her parent to Ohio to prevent her non-Ohio-resident sibling from being eligible to serve as guardian. We should not wait for the General Assembly to address this problem. Our legal system should help resolve family conflict, not provide a ready avenue to exacerbate it.
{¶25} The principles of equity and justice cry out for us to reverse the judgment of the court of appeals. I dissent.
Lundberg Stratton, J., concurs in the foregoing opinion.
Vorys, Sater Seymour & Pease, L.L.P., William G. Porter II, and Michael J. Hendershot; and Paul D. Harmon, for appellant.